U. S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 00-51638 PLAN A PROMOTIONS, INC. (Exact name of the issuer as specified in its charter) Utah 16-1689008 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 9 Birchtree Lane Sandy, UT 84092 (Address of Principal Executive Offices) (801) 231-1121 (Issuer’s Telephone Number) Check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [] APPLICABLE ONLY TO ISSUER INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes [] No [] Not applicable. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date. The number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: Class Outstanding as of August 15, 2011 Common Capital Voting Stock, $0.01 par value per share EXPLANATORY NOTE This Form10Q/A amends the Quarterly Report on Form10-Q of Plan A Promotions, Inc. for the quarterly period ended June30, 2011 (the “Form10-Q”), as filed with the Securities and Exchange Commission on August15, 2011, for the sole purpose of furnishing the Interactive Data Files as Exhibit101 in accordance with Rule405 of Regulation S-T.Exhibit101 provides the financial statements and related notes from the Form10-Q formatted in eXtensible Business Reporting Language (XBRL). No other changes have been made to the Form10-Q other than furnishing the exhibit described above.This Form10-Q/A speaks as of the original filing date of the Form10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form10-Q -2- Item 6. Exhibits The following exhibits are attached hereto or are incorporated by reference: ExhibitNo. Description Stock Purchase Agreement, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K filed with the SEC on June 28, 2011. Form of Selling Shareholders’ Lock-up, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K filed with the SEC on June 28, 2011. Form of Purchasers’ Lock-up, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K filed with the SEC on June 28, 2011. Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 18 U.S.C. Section 1350, adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. The following financial information from our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011, formatted in Extensible Business Reporting language (XBRL); (i) Condensed Balance Sheets, (ii) Condensed Statements of Operations, (iii) Condensed Statements of Cash Flows and (iv) Notes to the Condensed Financial Statements.(2) Previously filed on August15, 2011 Pursuant to Rule406T of Regulation S-T, the Interactive Data Files on Exhibit101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Issuer has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PLAN A PROMOTIONS, INC. (Issuer) Date: 09/8/2011 By: /s/John Preftokis, John Preftokis Principal Executive Officer, Principal Financial Officer, President and Director -3-
